Title: From Thomas Jefferson to Thomas McKean, 7 September 1781
From: Jefferson, Thomas
To: McKean, Thomas


        
          Sir
          Albemarle Sep. 7. 1781.
        
        Your Excellency’s favor of the 20’th Ult. inclosing a duplicate of the resolution of Congress which honoured me with an appointment is just come to hand. I received the Original on the 9th. of July, and was prevented answering it till the 4th. of Aug. by accidents which I therein endeavored to explain. This answer I took the liberty of putting under cover to the honble. Majr. Genl. Marquis la Fayette, being the channel thro which the one addressed to me had come. I am in hopes it will have come to your Excellency’s hands very soon after the date of the one I have now the honor to receive. Lest however any accident should have intercepted it I now  take the liberty of inclosing a duplicate and have the honour to be with the highest respect Your Excellency’s most obedient & most humble servt,
        
          Th: Jefferson
        
      